Per Curiam.

Disciplinary proceedings instituted by the New York State Bar Association. Respondent was admitted to practice by the Appellate Division of the Supreme Court in the Fourth Judicial Department on October 4, 1940. He is charged with professional misconduct in three specifications. The Referee reports that the charges have been sustained by the proof, and that the misconduct established includes the neglect of clients’ affairs; the conversion of escrow money; the breach of a settlement agreement; and the making of various misrepresentations to clients and fellow attorneys. The Referee’s report is supported by the record, and is confirmed in all respects. The seriousness of respondent’s misconduct requires no elaboration. In view of certain mitigating factors, however, including the absence of financial loss to respondent’s clients, his co-operation and candor with the Referee and this court, and his pledge to make immediate payment of the stipulation of settlement involved in the third specification, we deem suspension from practice for a period of four months, and until further order of this court, to be sufficient punishment. Respondent suspended from the practice of law for a period of four months, effective on the date to be specified in .the order to be entered hereon. Herlihy, J. P., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum Per Curiam.